DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: “liquid storage pile” in line 1 appears to be a typographical error and should be replaced with –liquid storage pipe--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 11-14, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially equal” in claim 5 is a relative term which renders the claim indefinite. The term “substantially equal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
substantially perpendicular” in claim 11 is a relative term which renders the claim indefinite. The term “substantially perpendicular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 12-14 are rejected by dependence.
Claims 18 and 19 recite the limitation "the other portion of the outer surface of the side wall" in line 9 and line 1, respectively.  There is insufficient antecedent basis for the limitation “the other portion” in the claims. Furthermore, it is unclear if “the other portion” is intended to refer to the entire outer surface of the side wall except for the portion which is the first matte surface, or if “the other portion” is intended to refer to some other portion of the side wall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 203341009) (claims are mapped to the English translation submitted by the applicant on 10/22/21) in view of Scarpulla (US 2017/0105448) and Yao et al. (CN 108296140) (claims are mapped to the English translation submitted by the applicant on 10/22/21).
Claims 1, 2, and 3. Liu et al. discloses an electronic cigarette atomizer comprising a housing 1 which is an integrated structure including suction nozzle 15 (nozzle), air duct 13, and oil storage chamber 14 (liquid storage pipe). Atomizing core 4 (atomizing assembly) is arranged at the tail end of the oil storage chamber 14 (liquid storage pipe) (Figure 1; Page 6, paragraphs 2 and 3). Liu et al. further teaches that the housing 1 is made of transparent plastic (polished surface) and includes an oil volume scale on the oil storage chamber 14 (liquid storage pipe) which allows the user to see how much oil is in the oil storage chamber 14 (liquid storage pipe) (Figure 2; Page 6, paragraph 3).
Liu et al. does not explicitly disclose that at least a portion of an outer surface of the suction nozzle 15 (nozzle) away from the oil storage chamber 14 (liquid storage pipe), or the entire outer surface of the suction nozzle 15 (nozzle) comprises a matte surface having a first rugosity.
Scarpulla discloses a personal vaporizer having a mouthpiece 100 which is inserted into a user's mouth and held between lips. The mouthpiece 100 is coated with textured surface 110, to make the sidewall 112 of the mouthpiece 100 more appealing and less jarring upon touch ([0033]). Scarpulla teaches a mouthpiece having a textured surface, but does not explicitly disclose that the texture is a matte surface.

It would have been obvious to one of ordinary skill in the art before the effective filing date to apply a textured surface to the suction nozzle 15 (nozzle) of the electronic cigarette of Liu et al. to “make the sidewall 112 of the mouthpiece 100 more appealing and less jarring upon touch” as taught by Scarpulla ([0033]). Furthermore, since Scarpulla does not disclose a particular texture or process for treating the mouthpiece surface, it would have been obvious to one of ordinary skill in the art that the textured surface be a matte surface that is applied using the process taught by Yao et al. which achieves the user’s demand for smoking articles having a plurality of patterns on its surface.
Claim 4. Modified Liu et al. discloses the atomizer of claim 2 wherein the oil storage chamber 14 (liquid storage pipe) is made of transparent plastic (polished surface) and includes an oil volume scale on the oil storage chamber 14 (liquid storage pipe) which allows the user to see how much oil is in the oil storage chamber 14 (liquid storage pipe) (Liu Figure 2; Page 6, paragraph 3). 
Modified Liu et al. does not explicitly disclose that the outer surface of the oil storage chamber 14 (liquid storage pipe) comprises a first polished surface and a 
Claim 5. Modified Liu et al. discloses the atomizer of claim 4 but does not explicitly disclose that the rugosity of the first matte surface is substantially equal to the rugosity of the second matte surface. 
Yao et al. discloses a process of spraying a finishing coat on a smoking set machine (Abstract). The method includes spraying a high gloss oil or matte oil to give the surface a high light or matte effect (Page 10, paragraph 1). It would have been obvious to one of ordinary skill in the art before the effective filing date that where the 
Claim 6. Modified Liu et al. discloses the atomizer of claim 1 wherein the suction nozzle 15 (nozzle) has a matte surface but does not explicitly disclose that the suction nozzle 15 (nozzle) further comprises a polished surface between the matte surface and the oil storage chamber 14 (liquid storage pipe). However, Yao et al. specifically teaches a process by which three separate areas are treated to have different colors or patterns, wherein each area is individually treated while the other two areas are shielded (Yao Page 9, paragraphs 1 and 2). Yao et al. teaches that the disclosed surface finishing process allows for the smoking machine body to have a plurality of different colors or patterns on its surface so that the appearance of the surface of the smoking machine body is diversified “thereby achieving the user’s demand and having strong practicality” (Yao Page 7, paragraph 3). It would have been obvious to one of ordinary skill in the art before the effective filing date that the outer surface of the suction nozzle 15 (nozzle) be treated to have a polished surface between the matte surface and the oil storage chamber 14 (liquid storage pipe) as a matter of aesthetic design choice and so that the appearance of the surface of the smoking machine body is diversified “thereby achieving the user’s demand and having strong practicality” (Yao Page 7, paragraph 3).

Claim 7. Modified Liu et al. discloses the atomizer of claim 1 wherein the housing 1 is made of transparent plastic (polished surface) and includes an oil volume scale on the oil storage chamber 14 (liquid storage pipe) which allows the user to see how much oil is in the oil storage chamber 14 (liquid storage pipe) (Liu Figure 2; Page 6, paragraph 3). Modified Liu et al. does not explicitly disclose the light transmittance of the matte and polished surfaces of the housing 1. However, it would have been obvious to one of ordinary skill in the art that the transparent plastic (polished surface) of the oil storage chamber 14 (liquid storage pipe) have a high light transmittance so that a user can see how much oil is in the oil storage chamber 14 (liquid storage pipe) as taught by Liu (Liu Page 6, paragraph 3). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the light transmittance of the matte surfaces can be controlled by the spraying of the matte oil in the surface finishing process of Yao et al. (Yao Page 10, paragraph 1).
Claim 9. Modified Liu et al. discloses that the cross-section of the housing tapers from the oil storage chamber 14 (liquid storage pipe) towards the suction nozzle 15 (nozzle) (Liu Figures 1 and 2).
Claim 15. Modified Liu et al. discloses that the housing 1 is an integrated structure comprising suction nozzle 15 (nozzle), oil storage chamber 14 (liquid storage pipe), and air duct 13 (gas exiting pipe) which is located within oil storage chamber 14 (liquid storage pipe). The tail end (gas exiting hole) of the suction nozzle 15 (nozzle) is connected to the air duct 13 (gas exiting pipe) and connected with the air path of the air duct 13 (Liu Figure 2; Page 6, paragraph 3).
Claim 17. Modified Liu et al. discloses that the housing 1, including the suction nozzle 15 (nozzle) and oil storage chamber 14 (liquid storage pipe), are made of transparent plastic (polished surface) (Liu Figure 2; Page 6, paragraph 3).
Claim 18. Liu et al. discloses an electronic cigarette atomizer comprising a housing 1 which is an integrated structure including suction nozzle 15 (nozzle), air duct 13, and oil storage chamber 14 (liquid storage pipe). The outer wall of the oil storage chamber 14 (liquid storage pipe) defines the side wall of housing 1 and the top of suction nozzle 15 (nozzle) is an end wall connected to the side wall (Figure 1). Atomizing core 4 (atomizing assembly) is arranged at the tail end of the oil storage chamber 14 (liquid storage pipe). The tail end (gas exiting hole) of the suction nozzle 15 (nozzle) is connected to the air duct 13 (gas exiting pipe) and connected with the air path of the air duct 13 (Figures 1 and 2; Page 6, paragraphs 2 and 3). Liu et al. further teaches that the housing 1 is made of transparent plastic (polished surface) and includes an oil volume scale on the oil storage chamber 14 (liquid storage pipe) which allows the user to see how much oil is in the oil storage chamber 14 (liquid storage pipe) (Figure 2; Page 6, paragraph 3).
Liu et al. does not explicitly disclose that at least a portion of an outer surface of the suction nozzle 15 (nozzle) away from the oil storage chamber 14 (liquid storage pipe), or the entire outer surface of the suction nozzle 15 (nozzle) comprises a matte surface having a first rugosity.
Scarpulla discloses a personal vaporizer having a mouthpiece 100 which is inserted into a user's mouth and held between lips. The mouthpiece 100 is coated with textured surface 110, to make the sidewall 112 of the mouthpiece 100 more appealing 
Yao et al. discloses a process of spraying a finishing coat on a smoking set machine (Abstract). The method includes spraying a high gloss oil or matte oil to give the surface a high light or matte effect (Page 10, paragraph 1). Yao et al. teaches that the disclosed surface finishing process allows for the smoking machine body to have a plurality of different colors or patterns on its surface so that the appearance of the surface of the smoking machine body is diversified “thereby achieving the user’s demand and having strong practicality” (Page 7, paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply a textured surface to the suction nozzle 15 (nozzle) of the electronic cigarette of Liu et al. to “make the sidewall 112 of the mouthpiece 100 more appealing and less jarring upon touch” as taught by Scarpulla ([0033]). Furthermore, since Scarpulla does not disclose a particular texture or process for treating the mouthpiece surface, it would have been obvious to one of ordinary skill in the art that the textured surface be a matte surface that is applied using the process taught by Yao et al. which achieves the user’s demand for smoking articles having a plurality of patterns on its surface.
Claim 19. Modified Liu et al. discloses housing of claim 18 wherein the oil storage chamber 14 (liquid storage pipe) is made of transparent plastic (polished surface) and includes an oil volume scale on the oil storage chamber 14 (liquid storage pipe) which allows the user to see how much oil is in the oil storage chamber 14 (liquid storage pipe) (Liu Figure 2; Page 6, paragraph 3). 

Claim 20. Liu et al. discloses an electronic cigarette atomizer comprising a housing 1 which is an integrated structure including suction nozzle 15 (nozzle), air duct 13, and oil storage chamber 14 (liquid storage pipe). Atomizing core 4 (atomizing assembly) is arranged at the tail end of the oil storage chamber 14 (liquid storage pipe)  (Figure 1; Page 6, paragraphs 2 and 3). Liu et al. further teaches that the housing 1 is 
Liu et al. does not explicitly disclose a battery assembly connected to the atomizer, however, Liu et al. teaches an atomizing core 4 (atomizing assembly) arranged between housing 1 and base 3. The atomizing core 4 comprises a heating wire 7 and electrode 12 (Liu Figures 1 and 2; Page 6, paragraphs 2-3). It would have been obvious to one of ordinary skill in the art before the effective filing date that the base 3 is configured for connection to a battery assembly which is necessary to provide power to the disclosed atomizing core 4 (atomizing assembly).
Liu et al. does not explicitly disclose that at least a portion of an outer surface of the suction nozzle 15 (nozzle) away from the oil storage chamber 14 (liquid storage pipe), or the entire outer surface of the suction nozzle 15 (nozzle) comprises a matte surface having a first rugosity.
Scarpulla discloses a personal vaporizer having a mouthpiece 100 which is inserted into a user's mouth and held between lips. The mouthpiece 100 is coated with textured surface 110, to make the sidewall 112 of the mouthpiece 100 more appealing and less jarring upon touch ([0033]). Scarpulla teaches a mouthpiece having a textured surface, but does not explicitly disclose that the texture is a matte surface.
Yao et al. discloses a process of spraying a finishing coat on a smoking set machine (Abstract). The method includes spraying a high gloss oil or matte oil to give the surface a high light or matte effect (Page 10, paragraph 1). Yao et al. teaches that the disclosed surface finishing process allows for the smoking machine body to have a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply a textured surface to the suction nozzle 15 (nozzle) of the electronic cigarette of Liu et al. to “make the sidewall 112 of the mouthpiece 100 more appealing and less jarring upon touch” as taught by Scarpulla ([0033]). Furthermore, since Scarpulla does not disclose a particular texture or process for treating the mouthpiece surface, it would have been obvious to one of ordinary skill in the art that the textured surface be a matte surface that is applied using the process taught by Yao et al. which achieves the user’s demand for smoking articles having a plurality of patterns on its surface.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 203341009) (claims are mapped to the English translation submitted by the applicant on 10/22/21) in view of Scarpulla (US 2017/0105448) and Yao et al. (CN 108296140) (claims are mapped to the English translation submitted by the applicant on 10/22/21) and further in view of Liu (CN 202932038) (claims are mapped to the English translation provided).
Claim 8. Modified Liu et al. discloses the atomizer of claim 7 but does not explicitly disclose that the translucent material of the housing comprises PCTG.

Liu teaches that PCTG is able to adapt to relatively strong temperature difference change and impact resistance, not easy to break, and it is convenient to observe the inner smoke oil storage condition ([0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date to make the housing of Liu et al. out of PCTG which is known in the art for its impact resistance, ability to adapt to large changes in temperature, and its transparency as taught by Liu ([0006]). Furthermore, selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP § 2144.07).


Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 203341009) (claims are mapped to the English translation submitted by the applicant on 10/22/21) in view of Scarpulla (US 2017/0105448) and Yao et al. (CN 108296140) (claims are mapped to the English translation submitted by the applicant on 10/22/21) and further in view of Furudono et al. (US 2019/0037929).
Claim 10. Modified Liu et al. discloses the atomizer of claim 9 but does not explicitly disclose that the end of the suction nozzle 15 (nozzle) has a rectangular or oval configuration.
Furudono et al. discloses a flavor aspirator having a shape which tapers from housing 12 towards mouthpiece 13 wherein the housing may be cylindrical or 
Since Furudono et al. teaches a flavor aspirator having a cylindrical or rectangular shape, it would have been obvious to one of ordinary skill in the art before the effective filing date that the cylindrical atomizer of Liu et al. may alternatively be in a tubular shape with a rectangular cross-section since changes in shape are considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP § 2144.04(IV)(B)).
Claims 11, 12, and 13. Modified Liu et al. further in view of Furudono et al. discloses the atomizer of claim 10, but the references do not explicitly disclose dimensions of the atomizer, specifically the length and width of the suction nozzle 15 (nozzle) at its end furthest from the oil storage chamber 14 (liquid storage pipe) and the length a width at a predetermined distance from the end of the suction nozzle 15 (nozzle). However, Liu et al. and Furudono et al. both disclose that the cross-section of the housing tapers the suction nozzle 15 (nozzle) (Liu Figures 1 and 2) or mouthpiece 13 (Furudono Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date that the suction nozzle 15 (nozzle) could be modified to have the claimed dimensions. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP § 2144.04(IV)(A)).

Claims 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 203341009) (claims are mapped to the English translation submitted by the applicant on 10/22/21) in view of Scarpulla (US 2017/0105448) and Yao et al. (CN 108296140) (claims are mapped to the English translation submitted by the applicant on 10/22/21) and further in view of Lin (US 2016/0366941).
Claim 10. Modified Liu et al. discloses the atomizer of claim 9 but does not explicitly disclose that the end of the suction nozzle 15 (nozzle) has a rectangular or oval configuration.
Lin discloses an oval-shaped electronic cigarette (Abstract; [0001]). The outer housings of the electronic cigarette have an oval-shaped cross-section as does the mouthpiece ([0004]; Figure 1).
Since Lin teaches an oval-shaped electronic cigarette, it would have been obvious to one of ordinary skill in the art before the effective filing date that the cylindrical atomizer of Liu et al. may alternatively have an oval-shaped cross-section as known in the art and evidenced by Lin. Furthermore, changes in shape are considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP § 2144.04(IV)(B)).
Claims 11, 12, and 14. Modified Liu et al. further in view of Lin discloses the atomizer of claim 10, but the references do not explicitly disclose dimensions of the atomizer, specifically the length and width of the suction nozzle 15 (nozzle) at its end furthest from the oil storage chamber 14 (liquid storage pipe) and the length a width at a .


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 203341009) (claims are mapped to the English translation submitted by the applicant on 10/22/21) in view of Scarpulla (US 2017/0105448) and Yao et al. (CN 108296140) (claims are mapped to the English translation submitted by the applicant on 10/22/21) and further in view of Song et al. (US 2018/0338533).
Claim 16. Modified Liu et al. discloses the atomizer of claim 16 but does not explicitly disclose an oleophobic layer provided on an inner side wall of the gas exiting pipe.
Song et al. discloses an atomizer having an inner chamber of the air pipe and the inner chamber of the mouthpiece together forming an aerosol channel, and a hydrophobic oleophobic surface or super oleophobic surface is formed on an inner wall of the air pipe and/or mouthpiece ([0006]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KATHERINE A WILL/Examiner, Art Unit 1747